Citation Nr: 1518964	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for bilateral Athlete's foot.

3.  Whether new and material evidence has been received to reopen a service connection claim for a left foot disorder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a service connection claim for a low back disorder, and if so, whether service connection is warranted.

5.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder and PTSD, to include whether new and material evidence has been received to reopen a service connection claim for PTSD.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.

9.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2010 the RO denied service connection for ischemic heart disease.  The RO denied service connection for bipolar disorder, a foot disorder, and a back disorder, finding that new and material evidence had not been received to reopen the foot and back claims in a September 2011 rating decision.  Irrespective of the RO's action regarding the left foot and low back disorders, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a left foot and low back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO also denied entitlement to a TDIU due to service connected disabilities in September 2011.  In December 2012, the RO denied service connection for PTSD to include depression, tinnitus, bilateral ingrown toenails, bilateral athlete's foot, and granted service connection for hearing loss assigning a 10 percent rating.  

The Board notes that the issue of entitlement to service connection for a heart disability has previously been adjudicated in a July 2009 Board decision.  However, the Board's July 2009 decision primarily focused on the issue of hypertension, in addition to noting findings of valve insufficiency and mild hypertrophy of the posterior wall of the left ventricle and interventricular septum.  Even though the hypertension issue was framed as entitlement to service connection for a heart disability in July 2009, as the present claim involves the issue of ischemic heart disease, which is a disability separate from hypertension, the ischemic heart disease claim is considered a separate claim.  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008) (holding that claims based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b)).  Therefore, as the issue of service connection for ischemic heart disease has not been the subject of a previous final Board (or RO) decision, new and material evidence is not necessary to address the claim.

Also, as the Veteran has specified the issue as ischemic heart disease, and there are no specific symptoms intertwined with hypertension, the issue on appeal will solely encompass the issue of ischemic heart disease, and not hypertension.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

In February 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left foot disorder, low back disorder, and tinnitus, as well as the initial rating claim for hearing loss and entitlement to a TDIU and nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claims for a left foot disorder, low back disorder, and PTSD were previously denied in a July 2009 Board decision.  The Veteran did not appeal this rating; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the July 2009 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.

3.  The competent and probative evidence of record shows that ischemic heart disease did not manifest during service or within one year of separation from service and is not otherwise attributable to service.

4.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed psychiatric disability, characterized as PTSD, was incurred in service.

5.  There is no competent medical evidence of a diagnosis of bipolar disorder.

6.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral Athlete's foot was incurred in service.




CONCLUSIONS OF LAW

1.  The July 2009 Board decision denying service connection for a left foot disorder, low back disorder, and PTSD is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Since the July 2009 Board decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for left foot disorder, low back disorder, and PTSD; and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Ischemic heart disease was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disability, characterized as PTSD, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.125(a) (2014).

5.  A bipolar disorder was not incurred in, or aggravated by, active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral Athlete's foot have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2010 informed the Veteran of all of the five elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA and private treatment records.  The Veteran provided copies of statements from a fellow service member and his wife.  The Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA in May 2010 and noted that he had received treatment for multiple disabilities including bipolar disorder and ischemic heart disease at the VAMC in Montgomery from 1954 to present.  VAMC Montgomery treatment records in the file date back to 2002.  However, the first May 2002 VA treatment record notes that this is the Veteran's first visit to that VA facility.  Therefore, notwithstanding the Veteran's statements, there does not appear to by any outstanding VAMC treatment records from the facility in Montgomery.  

The Veteran was provided with a VA general VA examination in May 2011 addressing his claims.  The examiner examined the Veteran, reviewed the Veteran's clinical history, and provided opinions regarding the etiology of the Veteran's heart disease, based on the clinical history provided with supporting rationale.  The examiner did not find that the Veteran had bipolar disorder.  The Board finds that the examination provided is sufficient to make a decision in this claim.  

The National Personnel Records Center (NPRC) has indicated that most of the Veteran's military service records were destroyed in a fire at the NPRC, except for his separation examination.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board also notes that there is no duty to obtain records from the Social Security Administration (SSA) in this case.  An inquiry performed by VA in May 2010 notes that the Veteran has been in receipt of Supplemental Medical Insurance since January 1993.  He is not noted as being in receipt of SSA disability benefits.  Therefore, the records from SSA are not relevant to the current appeal, and there is no need to obtain them before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he and his wife presented oral argument in support of his service connection claims for ischemic heart disease and bipolar disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claims.  The VLJ also asked specific questions directed at identifying the criteria for service connection and sought to identify any pertinent evidence not currently associated with the claims.  In addition the Veteran volunteered his treatment history and symptoms since service.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

The Veteran's petition to reopen service connection for a left foot disorder and low back disorder, as well as the service connection claim for PTSD and bilateral Athlete's foot have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).
 
II.  New and Material Evidence for PTSD to include Depression, Low Back Disorder, and a Foot Disorder

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claims for PTSD, a low back disorder, and a foot disorder were originally denied in a February 2005 rating decision.  The PTSD claim was denied on the basis that the Veteran had not filled out the PTSD stressor questionnaire and that the service department had not been able to corroborate his claimed stressor of a Korean service member being crushed between two vehicles.  The low back disability and foot disorder claims were denied on the basis that there was no evidence that either disability occurred in or was caused by military service.  The Veteran appealed the February 2005 decision to the Board, which confirmed the denial in a July 2009 Board decision.  The basis for the Board's decision was that the Veteran's low back and foot disorders manifested many years after service and were not related to active duty service or any incident therein.  The Board also noted that with respect to the PTSD claim that there was no credible supporting evidence that the claimed in-service stressor occurred.  The Veteran did not appeal the Board's July 2009 decision.  Therefore, the Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

In April 2010 the Veteran submitted a petition to reopen service connection for a left foot disorder and a back disability.  The Veteran also submitted a petition to reopen service connection for PTSD in May 2012.  

Regarding the PTSD claim the Veteran submitted a stressor questionnaire in July 2012 noting that the incident with respect to witnessing a Korean guard being killed between two vehicles happened in Inchon, Korea in the winter of 1953.  This provides a date range, which is within the perimeters for a search with the service department.  The Veteran also submitted a buddy statement in October 2014 from a fellow service member, who noted that he had served with the Veteran in Korea from 1953 to 1954 and that he "recalled there was an involvement at the gate where [the Veteran] was serving on guard duty, and was affected by whatever the involvement was."  This provides supporting evidence that the stressor in service occurred.  In addition the Veteran's wife submitted a statement in March 2012 noting that she had been married to the Veteran for 61 years and was married to him when he was called to go into the Army.  She stated that she recalled when he returned from the Army he had "jumping spells in bed at night," which went on for a long time after coming out of service and that the Veteran was never the same after coming back from Korea.  The Veteran's wife also provided similar statements at the Board hearing in February 2015.  In addition a May 2011 general VA examination was provided, in which the examiner noted that the Veteran's PTSD and foot symptoms occurred during active service.

With respect to the left foot and back disorders, the Veteran testified at the February 2015 Board hearing that his foot and back started hurting while in service and that he was diagnosed with arthritis in the left foot in 1984 by his private doctor, Dr. M.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has submitted a narrow date frame for when his alleged PTSD stressor took place; he also has submitted a buddy statement in support of the stressor event.  In addition the Veteran has submitted competent testimony that he has experienced left foot and back pain since military service and was diagnosed with left foot arthritis in 1984.  Finally a general VA examination in May 2011 notes that the Veteran's PTSD and foot symptoms occurred in active service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, including ischemic heart disease, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3) ; 3.309(a) (2014).  

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307  that reads as follows: 

(a)(6)(iv) A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

This amendment is applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit  on February 24, 2011.  Thus, the amendment possibly applies to the Veteran's claim. 

A.  Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease, which he relates to exposure to Agent Orange in Korea.  He also testified through his representative at the Board hearing that the stress of military service made him more susceptible to developing heart disease after service.

Initially the record does not show that the Veteran had any exposure to herbicides during his military service.  While the Veteran served in Korea, he did not serve during the timeframe that is pertinent to presumptive exposure to herbicides, a noted above.  He served in Korea in the 1950s and herbicides were used in areas of Korea between April 1, 1968, and August 31, 1971.  The service department also has indicated that there is no evidence in the Veteran's personnel records that he had exposure to herbicides during his military service.  Therefore, service connection for ischemic heart disease on a presumptive basis is not warranted based on presumed exposure to herbicides under 38 C.F.R. § 3.307, 3.309(e).

The only service treatment record associated with the Veteran's claims folder is an October 1954 report of his service separation examination, which was negative for any complaints or clinical findings of heart disease.  Because the Veteran has not alleged in-service treatment related to heart disease, and in the absence of any contrary clinical evidence, the Board finds that chronicity in service is not established with respect to this claim. 38 C.F.R. § 3.303(b).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim. 38 C.F.R. § 3.303(b). 

The first diagnosis of atherosclerotic heart disease is in August 2002.  See, e.g., August 27, 2002 primary care note at the Montgomery VAMC.  Private treatment records show that the Veteran underwent a coronary artery bypass graft in November 2007 and was diagnosed with coronary artery disease.  A May 2008 VA primary care note shows the Veteran reported that he had a coronary artery bypass graft times 5 in November 2007 after passing out at his home and being rushed to the emergency room.  A May 2011 general VA examination report notes that the Veteran's coronary artery disease had an onset date of 2008 and that the disease did not occur during active service.  Later in the report, the examiner noted that although the Veteran relates almost all of his complaints to his service, it was unlikely that and there was no history available in VA records to support that any but the foot conditions and PTSD actually started in service.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a heart disability related to any event in service.  

The Board acknowledges that the Veteran is competent to report some symptoms associated with a heart disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran has not indicated that he experienced any symptoms associated with his heart disease in service or until many years after service.  While he testified that the stress of military service contributed to the onset of his heart disease, he acknowledged that he was not diagnosed with any heart disease until after service in 2007.  The medical evidence and statements from the Veteran in the record also do not indicate that the Veteran has had chronic complaints that can be attributed to a heart disability until many years after service. 

Even though the Veteran contends that his current ischemic heart disease is related to the stress of his military service, his opinion is insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any ischemic heart disease are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

The Veteran does not contend, nor does the medical evidence show any chronic symptoms associated with heart disease within one year after military service or until 2002, which is 48 years after service.  Thus, a chronicity in symptoms since service is not shown under 38 C.F.R. § 3.303(b).  Service connection also is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  There also is no medical evidence relating the Veteran's heart disease diagnosed after service to any event or injury in military service under 38 C.F.R. § 3.303(d).  The May 2011 VA examination provided notes that the Veteran's ischemic heart disease did not occur during active service and that based on the history and available in the VA records, it was unlikely that his symptoms actually started in service.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that his current ischemic heart disease had its onset during active service or is related to any in-service disease, event, or injury; or was manifest within one year of the Veteran's discharge.  See 38 U.S.C.A. §§ 1110, 1112.  Accordingly, the Board finds that the criteria for service connection for ischemic heart disease are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

B.  Psychiatric Disability

The Veteran seeks service connection for a psychiatric disability, to include PTSD and bipolar disorder.  While recognizing that that the Veteran originally filed separate claims for those disabilities, the Board notes that claims for service connection for a specific psychiatric disorder such as PTSD may encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, those claims are most appropriately adjudicated as a single issue. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125 (2014). 

Initially, the Board notes that the record does not show any diagnosis of bipolar disorder at any time during service or after service.  Therefore, this claim must be denied.  See 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the PTSD claim, the Veteran has consistently asserted that he has PTSD as a result of an incident in service where he witnessed a Korean guard killed after being crushed between two vehicles at a guard station.  The Veteran's DD Form 214 is of record, which lists his military occupational specialty as a security guard and shows that he received the Korean Service Medal with one Bronze Service Star, the Republic of Korea Campaign Medal, the Presidential Unit Citation, the United Nations Service Medal, and the National Defense Service Medal.  Therefore, it is consistent with the circumstances of the Veteran's service that he would been on guard duty in Korea.  

As noted in the new and material evidence section above, the Veteran submitted a stressor questionnaire in July 2012 noting that the incident with respect to witnessing a Korean guard being killed between two vehicles happened in Inchon, Korea in the winter of 1953.  The Veteran also submitted a buddy statement in October 2014 from a fellow service member, who noted that he had served with the Veteran in Korea from 1953 to 1954 and that he "recalled there was an involvement at the gate where [the Veteran] was serving on guard duty, and was affected by whatever the involvement was."  While this statement is somewhat vague, it is not inconsistent with the Veteran's recollection of the stressor event, and the Board determines that the evidence is still favorable to the Veteran's claim.

In addition the Veteran's wife submitted a statement in March 2012 noting that she had been married to the Veteran for 61 years and was married to him when he was called to go into the Army.  She stated that she recalled when he returned from the Army he had "jumping spells in bed at night," which went on for a long time after coming out of service and that the Veteran was never the same after coming back from Korea.  The Veteran's wife submitted similar statements on VA treatment records and at the February 2015 Board hearing.

Therefore, in addition to the Veteran's consistent statements of the incident in Korea, the Veteran also has submitted competent and credible statements from his wife and fellow service member attesting to the event in service and the Veteran's behavior soon after service.  

The pertinent post-service clinical evidence includes a February 2004 VA mental health consultation in which he stated that he had suffered from PTSD symptoms for many years but "was able to manage" as long "as he was working."  However, he stated that those symptoms had recently intensified and that he had become "more irritable and difficult to get along with at home."  He further stated that his current PTSD symptoms included a racing heart, "nervous energy," and feelings of isolation from others.  Based upon the Veteran's statements, the VA treating provider opined that he might have PTSD and referred him for further VA mental health treatment. 

A July 2004 VA outpatient treatment record notes that the Veteran complained that he would jump in his sleep sometimes.  He noted that he had problems with sleep all his life but never sought any help; nor had he seen a psychiatrist before.  It was noted that the Veteran had served in Korea but was not involved in any direct fighting, nor did he get wounded.  On mental status evaluation the Veteran reported feeling depressed but did not know why; sometimes he was depressed because he did not have health insurance.  His wife noted that he was jumpy in his sleep sometimes.  The Axis I diagnosis was adjustment disorder with anxiety and depression; rule out PTSD.

The record thereafter shows that on a November 2004 VA psychology outpatient consultation visit, the Veteran reported that, while serving as a guard near the Demilitarized Zone (DMZ), he had watched as a Republic of Korea (ROK) soldier was crushed to death between two military trucks that were part of a convoy.  He complained of difficulty sleeping and symptoms of avoidance and arousal.  Mental status examination revealed a constricted affect and a depressed mood.  However, the Veteran's memory, orientation, and thought content were all within normal limits, his speech was logical and coherent, his intelligence was deemed average, and his insight and judgment were fair.  Additionally, the Veteran denied any suicidal or homicidal ideations or any history of psychotic behavior.  Based upon the results of the examination, he was diagnosed with PTSD and assigned a Global Assessment and Functioning (GAF) score of 59.  Additionally, the Veteran was referred to a World War II/Korean War group to treat his PTSD symptoms, but declined to enroll in that program. 

The Veteran was next afforded a VA psychiatric examination in February 2005 in which he described being traumatized after witnessing an ROK soldier fall under a military truck and get "run over and smashed to pieces."  Additionally, the Veteran reported that, while performing guard and supply specialist duties near the DMZ and at Army base camps in Inchon, Pusan, and Seoul, he had witnessed multiple bombings and killings of soldiers, including several friends, and seen dead bodies and "burned and mutilated body parts." 

The Veteran told the February 2005 VA examiner that, after leaving the service in 1954, he obtained a General Education Development diploma and held a continuous series of maintenance and janitorial positions until 1992.  Then, after a dozen years of retirement, he began working as a part-time janitor in 2004.  In terms of his social history, the Veteran stated that he had been married to his current wife since 1950 and that he had no children.  He denied any history of substance abuse.  Despite his steady employment history and marital stability, the Veteran indicated that, since his discharge from service, he had suffered from nightmares and flashbacks related to his experiences in Korea.  He also reported ongoing PTSD-related symptoms including nervousness, depression, irritability, poor concentration, sleep problems, guilt, anger, and feelings of isolation.  While the Veteran indicated that he was initially able to "block the PTSD symptoms from his mind and continue working," he eventually sought treatment at a VA mental health clinic where he was diagnosed with PTSD. 

On mental status examination, the Veteran was found to exhibit a nervous and depressed mood, with a constricted affect.  He also was found to "isolate himself from time to time" during the examination.  However, clinical findings were otherwise negative for any psychiatric problems.  It was expressly noted that the Veteran did not have a history of post-military stressors.  Based upon the results of the examination and the Veteran's reported in-service stressors, he was diagnosed with mild PTSD and assigned a GAF score of 70. 

Other pertinent evidence of record includes a written statement in which the Veteran recounted his experience witnessing the ROK soldier's death and cited that as in-service stressor. 

The Veteran underwent a general VA examination in May 2011, in which the Veteran noted that his PTSD started in 1952 or 1983 after he saw a soldier get run over when on guard duty in Korea.  He felt that this affected his dreams, causing him to talk in his sleep.  The examiner noted that the disease occurred during active service.  Later in the report, the examiner indicated that while the Veteran related almost all of his symptoms to service, it was unlikely that any but the PTSD (and his foot condition) actually started in service.  

Thus, the record shows medical evidence diagnosing PTSD (which is presumed to be based on the DSM-IV criteria based on the findings of PTSD-related symptoms), a link, established by medical evidence, between current symptoms and a stressor event in service, and credible supporting evidence that the claimed stressor event in service occurred.  These findings are enough to warrant service connection for PTSD under 38 C.F.R. § 3.304(f). 

The Board finds that the Veteran statements concerning his claimed stressor involving witnessing the death of the Korean soldier at a guard station are competent and credible as they have been relatively consistent throughout the record; the stressor also has been corroborated based on other credible evidence from the fellow service member and from the Veteran's wife's competent and credible statements regarding the Veteran's behavior after returning from guard duty in Korea.  In addition a psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  See, e.g., February 2005 VA outpatient treatment record, with additional PTSD diagnosis found as incurred in service, within the present appeal period in the May 2011 VA examination report, signed by a staff physician.  In weighing this evidence of record, the evidence is at least equally-balanced.  Accordingly, resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, characterized as PTSD, is warranted.

C.  Bilateral Athlete's Foot

The Veteran seeks service connection for bilateral Athlete's foot.  He testified at the Board hearing that he first noticed his symptoms of Athlete's foot in service and was treated with foot powder.  The Veteran's wife also testified that she was married to the Veteran prior to his military service and that she noticed that the Veteran had problems with his feet after his service.  She submitted a statement in March 2012, as well, noting that the Veteran came home from Korea with a  chronic foot condition.

The medical evidence of record shows a history of Athlete's foot noted on VA treatment records dated in March 2003.  A May 2011 VA examination report notes the Veteran's report that his skin condition on his feet began in Korea and led to current foot pain.  The examiner noted that the disease occurred during active service.  The examiner also indicated later in the report that it was likely that the Veteran's foot conditions started in service.

The Board finds that the Veteran statements concerning his symptoms in service are competent and credible as they have been relatively consistent throughout the record.  The Veteran's wife also has submitted competent and credible supporting evidence that she recalled the Veteran returning from Korea with foot problems.  In addition a VA physician in May 2011 indicated that it was likely that the Veteran's foot conditions started in military service. Accordingly, resolving all doubt in the Veteran's favor, service connection for bilateral Athlete's foot is warranted.


ORDER

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for a bipolar disorder is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral Athlete's foot is granted.


REMAND

The Veteran seeks service connection for a left foot disorder and low back disorder.  He has submitted competent statements and testimony that he first noticed problems with his left foot and low back in service.  A general medical examination was provided in May 2011 addressing the Veteran's complaints, but it does not appear that the examiner considered the Veteran's competent assertions of back and left foot pain in service.  

The Veteran also testified as to private treatment received from Dr. M. in 1984 for left foot arthritis.  These records are not in the virtual record; thus, efforts should be made to obtain these records on remand.

As for the claims for service connection for tinnitus, increased rating for hearing loss, and nonservice-connected pension claim, the Veteran submitted a notice of disagreement with the December 2012 rating decision (with January 2013 notice letter) addressing these claims.  Specifically in February 2013 the Veteran submitted a statement that he was disagreeing with all adjudicative determinations in the January 2013 VA letter.  He did not exclude any of the issues that were addressed by the RO in the December 2012 rating decision and January 2013 notice letter.  Therefore, a statement of the case should be provided addressing the other claims that were addressed in December 2012.  

The issue of entitlement to a TDIU is inextricably intertwined with the other matters being remanded herein, as the outcome of these claims being remanded directly affects whether entitlement to a TDIU due to service-connected disabilities is warranted.  Therefore, the issue of TDIU is postponed until the development directed in this remand has been conducted. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain any relevant treatment records pertaining to the left foot and back from the VAMC in Montgomery dated since November 2011.

2.  Ask the Veteran to submit or sign the proper release forms for any additional treatment records or evidence he has pertaining to his service connection claim for his back and left foot, including any statements or records he might be able to obtain from Dr. Maddox regarding a 1984 diagnosis of arthritis in the left foot.  Thereafter make efforts to obtain any additional records identified, in addition to treatment records from Dr. Maddox dated in 1984 diagnosing the Veteran with left foot arthritis.

3.  Following the completion of the above development, schedule the Veteran for a VA orthopedic examination to address the etiology of his back and left foot disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner also should provide an opinion as to the following: 

a)  Is at least as likely as not (i.e., a 50 percent or greater probability) that any present left foot disorder is related to any event, disease, or injury in service?  

b)  Is at least as likely as not (i.e., a 50 percent or greater probability) that any present back disorder is related to any event, disease, or injury in service? 

In answering these questions, please consider the Veteran's assertions that he suffered back pain and left foot pain in service and continued to suffer from pain after service, and that he was told in 1984 by Dr. Maddox that he had left foot arthritis.  

Also, the examiner is advised that the Veteran is competent to report a contemporaneous medical diagnosis, and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Review the medical opinion obtained as a result of the Veteran's VA examination to ensure that all remand directives have been accomplished.  If all questions posed by this remand are not answered or are not answered sufficiently, then return the case to the examiner for completion of the inquiry.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO should issue a statement of the case to the Veteran and his representative addressing its grant of service connection for bilateral hearing loss assigning a 10 percent rating; and its denial of service connection for tinnitus and nonservice-connected pension in December 2012 with a January 2013 notice letter.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's service connection claim for left foot and back disorders, as well as his claim for entitlement to a TDIU due to service-connected disabilities.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


